Citation Nr: 0407949	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  03-07 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for costochondritis.

2.  Entitlement to an initial evaluation in excess of 10 
percent for lumbar strain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from July 1997 to June 
2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.  

The RO originally denied service connection for 
costochondritis and sinusitis.  The decision granted service 
connection for a lower back disability and a 10 percent 
disability was assigned.  Upon receiving notification of the 
decision, the veteran submitted a notice of disagreement on 
all three issues.  A statement of the case was issued on all 
three issues.  However, when the veteran proffered her VA 
Form 9, Appeal to Board of Veterans' Appeals, dated March 
2003, she did not appeal all three issues.  Instead, she only 
asked that the issues involving her back and the 
costochondritis be reviewed by the Board.  She did not 
perfect her appeal with regards to the issue of entitlement 
to service connection for sinusitis. 

In October 2003, a hearing on appeal was held at the RO, 
before the undersigned, who is the Veterans Law Judge 
designated by the Chairman to conduct that hearing.  38 
U.S.C.A. § 7107(c) (West 2002).  To ensure that the correct 
issues were before the Board, the veteran was asked to verify 
which issues were on appeal, to which she responded that she 
was only appealing the issues involving the lower back and 
the costochondritis.  A transcript of the hearing is of 
record.  

At present, this appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on her part.  


REMAND

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), VA first has a duty to notify the appellant and 
the accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)).  Furthermore, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claims, although the ultimate responsibility 
for furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 46,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c)).  

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA have not been fulfilled regarding the issues on appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002).  

The veteran's service-connected back disability has been 
classified as lower back strain.  However, a review of the 
most recent medical documents indicates that the veteran has 
a right paracentral disc herniation at L4-5.  Moreover, she 
now suffers from right lower extremity radiculopathy.  The 
rating criteria pertaining to intervertebral disc syndrome 
(IDS) were amended effective September 23, 2002.  See 67 Fed. 
Reg. 54,345-49 (August 22, 2002).  Similarly, the rating 
criteria for diseases and injuries of the spine were recently 
amended effective September 26, 2003.  See 68 Fed. Reg. 
54,454-58 (August 27, 2003).  An examination report should 
contain clinical findings addressing the revised rating 
criteria, which includes both orthopedic and neurologic 
criteria.  This has not been undertaken.

The Board believes the appellant should undergo additional 
medical examinations in order to obtain additional medical 
evidence and to resolve any previous contradictory opinions 
concerning her service-connected back disorder.  Green v. 
Derwinski, 1 Vet. App. 121 (1991) (fulfillment of the 
statutory duty to assist "includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"); see also 38 C.F.R. § 4.2 (2003) ("if the 
[examination] report does not contain sufficient detail, it 
is incumbent on the rating board to return the report as 
inadequate for rating purposes"); 38 C.F.R. § 4.10 (2003) 
(the examiner must give a "full description of the effects 
of disability upon the person's ordinary activity"); 
Schafrath v. Derwinski, 1 Vet. App. 589, 594.  Specifically, 
a determination must be made as to whether the veteran now 
suffers from simply lumbar strain or whether she now has disc 
herniation.  By remanding the claim for said examinations, 
clinical findings addressing the revised rating criteria, 
which include both orthopedic and neurologic criteria, will 
be obtained and the VA will have a more complete picture of 
the veteran's disability.  

As the claim is being remanded for the above, it is the 
opinion of the Board that the veteran should also undergo 
additional medical testing with respect to her claim 
involving costochondritis.  The record reflects that she was 
treated for this condition while she was in service.  When 
the veteran was last examined in February 2002, she was not 
diagnosed with this disability.  Nevertheless, when she 
provided testimony before the Board, she reported 
experiencing recurrent inflammation of the cartilage around 
her breastbone.  The Board believes the appellant should 
undergo a medical examination in order to obtain additional 
medical evidence and to resolve any doubt with respect to the 
nature of the symptoms complained thereof by the veteran.  
Green, supra.  While this examination is being performed in 
order to determine whether the veteran currently suffers from 
an actual chronic disability related to her military service, 
it is also being performed in order to determine if the 
veteran is suffering from another underlying disability that 
may be related to her military service.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)) and the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Charles v. Principi, 16 Vet. 
App. 370 (2002).  The claims file must 
include documentation that the RO has 
complied with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and relevant case law 
as specifically affecting the issues 
noted on the front page of this action. 

2.  The RO should contact the veteran and 
ask that she identify all sources of 
medical treatment received since January 
2002 for her lower back disorder and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that she 
will have an opportunity to obtain and 
submit the records herself, in keeping 
with her responsibility to submit 
evidence in support of her claim.  38 CFR 
§ 3.159 (2003).

3.  After the veteran's medical records 
have been obtained and the veteran has 
been informed of the provisions of the 
VCAA, the RO should schedule the veteran 
for neurology and orthopedics 
examinations.  

With respect to the veteran's disability 
of the lumbar segment of the spine, the 
veteran should undergo VA examinations by 
an orthopedist and a neurologist in order 
to determine the nature and severity of 
her lower back disability.  The examiner 
should be provided with the veteran's 
claims folder and a copy of this Remand 
and should review the veteran's medical 
history prior to conducting the 
examination.  In addition to x-rays, any 
other tests and studies deemed necessary 
should be accomplished at this time.  

The orthopedist and neurologist should 
specifically comment on whether the 
veteran now suffers from degenerative 
disc disease of the back along with any 
other manifestations and symptoms 
produced by the service-connected 
disability.  Readings should be obtained 
concerning the veteran's range of motion 
of the lower back and any limitation of 
function of the parts affected by 
limitation of motion.  The examiners 
should also be asked to include the 
normal ranges of motion of the lower 
back.  Additionally, the examiners should 
be requested to determine whether the 
lower back exhibits weakened movement, 
excess fatigability, or incoordination, 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion lost 
or favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination.

The orthopedist should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.  

If the neurologist determines that the 
veteran is now suffering from an 
intervertebral disc syndrome of the 
lumbar segment of the spine, the examiner 
should discuss the total duration of any 
incapacitating episodes (number of days) 
in the past twelve (12) months, as well 
as comment on any related chronic 
orthopedic or neurological 
manifestations.  An incapacitating 
episode is defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician.  Chronic 
orthopedic and neurological 
manifestations are defined as orthopedic 
and neurological manifestations and 
symptoms resulting from intervertebral 
disc syndrome that are present 
constantly, or nearly so.  Comments 
should also be provided as to whether the 
veteran experiences symptoms compatible 
with severe, recurring attacks, with 
intermittent relief or pronounced 
intervertebral disc syndrome compatible 
with sciatic neuropathy, muscle spasms, 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc, with little intermittent 
relief.  

The claims folder and this Remand must be 
made available to the examiners for 
review prior to the examination.  The 
results proffered by the examiners must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  

4.  The RO should schedule the veteran 
for an examination by the appropriate 
specialist in order to determine whether 
the veteran now suffers from 
costochondritis.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  

After it has been determined whether the 
veteran does indeed suffer from such a 
disability, the examiner should express 
an opinion as to the etiology of the 
disability.  Specifically, the examiner 
should express an opinion as to whether 
any found disability began while the 
veteran was in service or whether it is 
the result of a service-connected 
disability or whether it was caused by or 
the result of the veteran's post-service 
activities.  In other words, the examiner 
must express an opinion as to whether it 
is at least as likely as not that any 
found disability is related to the 
veteran's military service or any 
service-connected disabilities.  The 
examiner should cite to information in 
the claims folder.  The examiner should 
provide a comprehensive report including 
complete rationales for all conclusions 
reached.  If further testing or 
examination by other specialists is 
deemed necessary, such testing or 
examination is to be accomplished.  

The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  If 
these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the report.  It is 
requested that the results of the 
examination be typed and included in the 
claims folder for review. 

5.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2003); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the RO should readjudicate the claims.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.  

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



